Citation Nr: 0119201	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
fibromyalgia.

In an October 1998 rating decision the RO denied service 
connection for fibromyalgia and rheumatoid arthritis.  The 
veteran was notified of the decision in a rating decision 
dated October 21, 1998, and entered a notice of disagreement 
with respect to both issues, which was received by the RO on 
November 23, 1998.  In a Statement of the Case issued on 
December 7, 1998, the RO denied entitlement to service 
connection for fibromyalgia and rheumatoid arthritis on the 
merits.  The veteran submitted a substantive appeal, VA Form 
9, received by the RO on October 26, 1999, and specifically 
indicated that he was only seeking appellate review with 
respect to the RO's denial of entitlement to service 
connection for fibromyalgia.  The Board observes that the 
veteran's substantive appeal was untimely with regard to 
service connection for fibromyalgia, being filed more than 60 
days after the statement of the case and not within a year of 
being notified of the RO's denial of entitlement to service 
connection for fibromyalgia on October 21, 1998.  However, as 
there is no postmark accompanying this VA Form 9, the veteran 
is presumed to have mailed the substantive appeal (VA Form 9) 
5 days before receipt by VA (October 26, 1999) excluding 
Saturdays and Sundays, which is within one year of issuance 
of the appealed rating decision October 21, 1998), thus 
effecting a timely appeal of the issue of service connection 
for fibromyalgia.  See 38 C.F.R. § 20.305 (2000). 

As noted in the preceding paragraph, the veteran specifically 
indicated on VA Form 9, dated in October 1999, that the only 
issue with which he was seeking appellate review was 
entitlement to service connection for fibromyalgia.  
Therefore, the only issue remaining for appellate review by 
the Board is the one listed on the front page of this 
decision.  





REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran contends, in essence, that his current 
fibromyalgia is causally related to trauma that he sustained 
to his back, neck and left shoulder during service.  As a 
result, the veteran maintains that he currently has pain and 
muscle spasms in his low back and neck.  

In support of the veteran's assertions, service medical 
records reflect that in July 1983 and September 1985, the 
veteran sustained separation of his left acromioclavicular 
joint and an injury to his back, respectively.  While a 
diagnosis of fibromyalgia was not noted during service, 
diagnoses such as musculoskeletal pain, resolving thoracic 
muscle strain, chronic low back strain and lumbar strain were 
entered.  A September 1987 examination for separation 
reflects that all systems at issue were found to have been 
normal.  A Report of Medical History, dated in September 
1987, reflects that the veteran denied having any painful or 
swollen joints.  

Post-service VA medical evidence, dating from 1989 to 1999, 
reflect that the first post-service medical evidence of 
fibromyalgia was in the mid to late 1990's.  The Board 
observes that the veteran has not been provided a VA 
examination in order to determine the etiology of any 
currently present fibromyalgia.  In this regard, the Court 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support the 
claim includes obtaining adequate VA examinations.  This duty 
also includes providing additional VA examinations by a 
specialist when recommended.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the issue on appeal.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

3.  After completing the above actions, 
the veteran should be afforded a VA 
examination by the appropriate specialist 
in order to determine the nature, extent 
and etiology of any current fibromyalgia.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  With regards to the veteran's 
claim for service connection for 
fibromyalgia, the examiner should also be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
currently present fibromyalgia is related 
to any incident during service.  The 
examiner must also provide an opinion as 
to whether it is at least as likely as 
not that any currently present 
fibromyalgia was caused or chronically 
worsened by the service-connected left 
shoulder disorder and chronic 
thoracolumbar strain.  If the examiner 
determines that fibromyalgia was 
aggravated by the service-connected left 
shoulder disorder and chronic 
thoracolumbar strain, he or she should 
identify the increase in disability due 
to the service-connected disabilities.

The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report are to reflect 
that such a review of the claims file was 
made.  A complete rationale for all 
opinions and conclusions expressed should 
be given. The report must be typed.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Then, the RO 
should readjudicate the veteran's claim 
for service connection for fibromyalgia.

5.  If the benefit sought on appeal is 
not granted or a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




